Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6 January 2021.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pins including five pins, as set forth in claim 13; and the use of a portable press attached to the axle to install and/or remove the pins, as set forth in claims 21-22; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" and "235" have both been used to designate the same element (i.e. pins) in Figure 7.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 10, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vereinigte Stahlwerke (BE 403753) (hereafter VS) in view of Ernst (DE 830516). 
	First, it should be noted that the limitations involving the use of a “portable press” attached to the axle to press the pins into the holes and remove the pins from the holes by grabbing the head of the pins, receive no patentable weight (as set forth in claims 1, 10, and 21-22), are method steps present in product claims which receive no patentable weight (see MPEP 2113).
	Figure 1 of VS shows a rail wheel 11 fitted on an axle 2 to create an interface therebetween. A pin 12 is pressed into a pre-machined hole 16 (formed by a half-circle groove in the wheel 11 and a corresponding half-circle groove in the axle 2, both of which extend parallel to the centerline of the axle 2) to lock the wheel 11 on the axle 2, thus carrying the dynamic and static load of a vehicle. The pin 12 includes a head (which is capable of being “grabbed” by a tool). 
	VS does not show the use of a plurality of pins (such as four or five pins). Figures 4a-b of Ernst teaches the use of a plurality of geometrically and evenly spaced pin-type retention devices 13 for fixing a wheel onto an axle 11. The plurality of pin-type retention devices 13 includes four and five devices 13. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel assembly of VS with a plurality of pins, for the purpose distributing the load forces evenly over the circumference of the interface between the wheel and axle, thus preventing load concentrations at a single point, which could lead to fatigue failure.

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. The Applicant argues that the drawings do not need to show the portable press being mounted on the axle to install and remove the pins. However, per 37 C.F.R. 1.83(a) requires that all claimed subject matter be shown in the drawings. The Applicant argues that it “has been USPTO practice to treats an application that contains at least one process or method claim as an application for which a drawing is not necessary for an understanding of the invention.” First, the present application lacks any actual method claims. Second, the manner in which a portable press would be attached to an axle to then be capable of installing and removing pins in a wheel should be illustrated in the drawings, since it is claimed. It should be noted however, that the likelihood of adding new matter to the drawings is high in this instance.
	The Applicant argues that the Office Action did not provide a showing that one of ordinary skill in the art would require an illustration of the use of five pins. However, per 37 C.F.R. 1.83(a), all claimed subject matter must be shown in the drawings.
	The Applicant argues that the references “fail to disclose, teach, or suggest each and every feature of the claims”, but “solely in an effort to expedite prosecution” the claims “have been amended to clarify various aspects of the claimed invention”. However, it should be noted that the Applicant merely added limitations of dependent claims 2-3 into claim 1, and the limitations of dependent claim 11 into claim 10. No further amendments to the claims were made, and therefore the claims have not changed in scope. 

	Regarding the limitation that the pins “lock the wheel to the axle and carry a dynamic load and a static load of the vehicle”, the Applicant argues that the “cylindrical key” 12 of VS does not perform either function due to the fact that once the grooved nut 13 is loosened, the wheel 11 can be detached from the axle 2. First, the “cylindrical key” 12 of VS does actually lock the wheel to the axle by preventing rotational movement between the wheel and axle. The claims fail to provide any further definition of the “locking” feature of the pins. Second, due to the axial extension of the key/pin 12 of VS into both the wheel 11 and the axle 2, the key/pin 12 would carry/support both a static and dynamic load of the vehicle given the fact that the key/pin is a functional element that physically interconnects the wheel and axle. Third, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.

	Regarding the limitations that the plurality of pins are “pressed into the plurality of holes with a portable press” and that the plurality of pins have a head “configured to be grabbed by the portable press for removal”, the Applicant argues that the Office Action “does not allege that VS or Ernst teach or suggest “that the pins are “pressed into and removed from a plurality of holes with a portable press”. First, it should be noted that 
	The Applicant argues that VS “does not describe or suggest” that the cylindrical key 12 includes a head, “let alone that the cylindrical key 12 has a head configured to be grabbed by the portable press for removal”. First, the cylindrical key/pin 12 of VS does indeed include a head at one end thereof. The claims fail to set forth any physical structure for the head that precludes the head of the key/pin of VS. Second, the limitation that the head is “configured to be grabbed by the portable press for removal” is a method step present in a product claim, and thus receives no patentable weight (see MPEP 2113).   
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617